DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/25/2022 has been entered. The Applicant added a new claim 12. Claims 1-12 are pending.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
The Applicants argue the cited paragraphs do not disclose the limitation “defining a setpoint value of an energy parameter of the illumination radiation on the object”. The Examiner respectfully disagrees. It is noted that during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow (MPEP § 2111). The setpoint value is defined in this instant application as: “the setpoint value indicates, in particular, with what intensity or power the object is intended to be illuminated”. The Examiner equates the teaching of the cited abstract and paragraph [0007] of prior art in record DE 102004046375: “the control unit generates signals for adjusting a present evaluation and recording unit and/or for controlling the laser unit from intensity-power-or energy measured values of the detector” (abstract); and “the present invention is based on the object of developing a solution with which the monitoring and control of the illuminance of the laser source is possible in a simple manner with high accuracy” (paragraph [0007]) to the limitation as presently claimed. The Examiner interprets these paragraphs teaches that the control unit adjusts the laser unit from intensity-power-or energy measured values of the detector (i.e. a setpoint value of the energy parameter) to get the image with high accuracy and that adjusted value is the setpoint value. The claim does not recite any step or specific predefined condition in the claim language for the setpoint value, as in the discloser that “no radiation damage occurs in the object and/or the setpoint value lies above a certain limit value that needs to be exceeded in order to image the object, for example with a predefined signal-to-noise ratio’. 
The Applicants further argue that Harnisch does not disclose ascertaining a transmission property of the objective for the illumination radiation, “Hattori makes no mention of an objective or of the ascertaining a transmission property of the objective”, [page 12]. The Examiner respectfully disagrees. Transmission property of the objective lens provides a relationship between radiation energy supplied to the lens and the radiation on the object. It is known to art that the transmission depends considerably on the light wavelength. The transmittance is the amount of light that is allowed to pass through the device. Critical lens properties include refractive index, Abbe number (chromatic dispersion), specific gravity, and absorption. The best transmission while minimizing reflection and absorption. The transmission property of the objective is an inherent parameter and provided in detailed by the manufacturer of the objective lens. With respect to the argument, it is respectfully noted that although Hattori makes no mention of the terminology ‘ascertaining a transmission property’, the Court has held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). The limitation was rejected under 35 U.S.C. § 103 using Harnisch in view of the secondary art Hattori. Examiner indicated Harnisch discloses ascertaining a transmission property of the sample or mask (From these measurements, the transmission of the sample to be examined and / or mask 10 be derived. … For determining the transmission of the sample and / or mask 10 it is also possible …. the transmission of the sample to be examined and / or mask 10 be determined in a simple way, [0018-20]), and the secondary art Hattori teaches objective lens 52 that irradiate the specimen A. The illumination radiation that is directed to the objective through the beam splitter 41 and the illumination radiation actually transmitted by the objective lens to the sample A is known (Hattori in Fig. 1 shows a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0013]. Hattori further teaches “it is possible for the operator to accurately know the light amount irradiating the specimen by optical stimulation. Therefore, it is possible to carry out observation or the like based on a quantitative stimulus” [0013]; “The beamsplitter 41 is constructed so as to transmit, … 80% of the incident light”, [0051]; “... the light amount of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6, it is possible for the operator to know the light amount of the stimulus laser beam irradiating the specimen A. It is thus possible to perform stimulation quantitatively”, [0075], Hattori uses a filter which selectively transmits the wavelength [0103]). Knowing these values, it is possible to ascertain the transmission property of the objective for the specific wavelength, i.e. what intensity proportion of the radiation incident on the objective is transmitted, and what proportion is reflected and/or absorbed. The Examiner concluded it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Harnisch to include ascertain a transmission property of the objective as taught by Hattori in [0012-0013; 0071, 0073, 0105 and Figs. 2, 3, 11] to control the illumination radiation (for better image quality). Therefore, the arguments are not persuasive and the Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch Wolfgang et al. (DE 10 2004 046375, hereinafter Wolfgang) in view of Hattori (US 2007/0081233). 
Regarding Claim 1, Wolfgang teaches a method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation (refer to DE 102004046375), comprising the following steps: 
defining a setpoint value of an energy parameter of the illumination radiation on the object (control unit generates signals for adjusting a present evaluation and recording unit and/or for controlling the laser unit from intensity-power-or energy measured values of the detector, [abstract]; monitoring and control of the illuminance of the laser source is possible in a simple manner with high accuracy, [0007]), 
generating the illumination radiation by means of the light source (Fig. 1 shows the basic structure of the device according to the invention for controlling the laser illumination in a microscope, laser unit 2; [0012]); 
providing an objective for focusing the illumination radiation onto the object (Fig. 1, objective 12 [0017], object plane 7, [0012]; sample 10, [0018]),
coupling out a proportion of the illumination radiation upstream of the objective as measurement radiation and measuring an actual value of the energy parameter of the measurement radiation (controlling the laser illumination in a microscope … A small percentage of the useful laser radiation is masked out via an optical component for coupling in and out 5, which is arranged in the illumination beam path 4, and is directed to a detector 6 for energy measurement; [0012]), 
ascertaining a transmission property of the sample (“determine the transmission of the sample and / or mask 10 to be examined... control unit 3 determines the ratio of the gray values or intensity measurement values …”, see [0018-0020]), 
providing a relationship between energy parameter of the measurement radiation and energy parameter of the illumination radiation on the object, wherein the relationship is dependent on the magnitude of the proportion and the transmission property of the objective (a solution is proposed with which very precise energy referencing is possible, since the beam used for imaging is also used for evaluation…the measurement of the intensity, power or energy measured values is only carried out by the detector when the light components that do not contribute to the imaging are masked out of the mode spectrum of the laser”; see [0027]),  and 
setting the light source in such a way that the actual value of the energy parameter measured for the measurement radiation corresponds, within a tolerance range, to the setpoint value of the energy parameter of the illumination radiation on the object in accordance with the relationship ( …The radiation energy can be adapted by increasing the energy per laser pulse, for example by varying the high voltage on the laser or setting a variable attenuator, or by varying the number of laser pulses per pulse packet. [0016]).
Wolfgang doesn’t explicitly teach ascertaining a transmission property of the objective for the illumination radiation.
Wolfgang and Hattori are related as microscope apparatus.
Hatorri teaches ascertaining a transmission property of the objective for the illumination radiation (Hatorri teaches to accurately know the light amount irradiating the specimen by optical stimulation by a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]. Hatorri dispose the beamsplitter 41 to the light path of the stimulus laser beam emitted from the stimulus optical system 20. The beamsplitter 41 is constructed so as to transmit, for example 80% of the incident light and reflect 20% [0051], the light intensity of the stimulus laser beam irradiating the specimen A is calculated by multiplying the detected value from the light detector 42 by a factor of four [0071]. “the detected integrated value of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2)”, [0073]. “the scanning-laser microscope apparatus …, because the light amount of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6, it is possible for the operator to know the light amount of the stimulus laser beam irradiating the specimen A”, [0075]. And thus the transmission property of the objective for the illumination radiation. See paragraphs [0012, 0013, 0051, 0071, 0073, 0105] and Figs. 2, 3, 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for ascertaining a transmission property of the objective for the illumination radiation for the predictable result of detecting and controlling of the integrated value of the stimulus laser beam irradiating the specimen as taught by Hattori in paragraphs [0071-0073].
Regarding claim 2, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang further teaches the method as claimed in claim 1, characterized in that ascertaining the transmission property and/or measuring the actual value are/is carried out in a wavelength-dependent manner and/or the relationship is wavelength-dependent (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]).
Regarding claim 3, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang teaches the method as claimed in claim 1, characterized in that for taking account of the transmission property of the objective for the relationship, the type of the light source and/or an excitation filter, which filters the illumination radiation, are/is ascertained (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]).
Regarding claim 4, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 3.
Wolfgang teaches the method as claimed in claim 3, characterized in that a value of the energy parameter on the object in the entire wavelength range is deduced from this indication taking account of the type of the light source and/or the excitation filter (a wavelength-selectively controllable filter unit is arranged upstream of the detector device, so that intensities of individual wavelengths of the laser radiation can be measured, [0004]; actual value of the energy parameter of the measurement radiation is measured by a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]).
Hattori further teaches an actual instantaneous value of the energy parameter of the measurement radiation is measured in a predefined partial wavelength range of the illumination radiation (Hattori teaches using a beamsplitter 41, a light detector 42, and a light-intensity correction circuit 43 [0012-0013]; ... Hatorri dispose the beamsplitter 41 to the light path of the stimulus laser beam emitted from the stimulus optical system 20. The beamsplitter 41 is constructed so as to transmit, for example 80% of the incident light and reflect 20% [0051], the light intensity of the stimulus laser beam irradiating the specimen A is calculated by multiplying the detected value from the light detector 42 by a factor of four [0071]. “the detected integrated value of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2)”, [0073], “integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value”, [0073], “the scanning-laser microscope apparatus …, because the light amount of the stimulus laser beam irradiating the specimen A is displayed on the display of the display device 6, it is possible for the operator to know the light amount of the stimulus laser beam irradiating the specimen A”, [0075]. See paragraphs [0012, 0013, 0051, 0071, 0073, 0105] and Figs. 2, 3, 11). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for actual instantaneous value of the energy parameter of the radiation measured in a predefined partial wavelength range of the illumination radiation for the predictable result of detecting and controlling of the integrated value of the stimulus laser beam irradiating the specimen depending on actual instantaneous value of the energy parameter of the measurement radiation as taught by Hattori in paragraphs [0071-0073].
Regarding claim 5, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang teaches the method as claimed in any of the preceding claim 1, characterized in that transmission properties of optical elements arranged between the objective and the output coupling location and/or transmission properties of an immersion medium present between the object and the objective are furthermore ascertained and taken into account for the relationship (The transmission of the sample and / or mask 10 to be examined can be derived from these measured values.  To determine the transmission of the sample and / or mask 10, it is also possible to arrange a second optical component for coupling and decoupling 13 in the observation beam path 14 as close as possible to the object plane 7, which likewise preferably fades out a small percentage of the useful laser radiation and focuses on one second detector 15 conducts ...to increase the measurement accuracy, for example, filter or diaphragm arrangements can be used, [0018-0021])
Regarding claim 7, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that the actual value of the energy parameter of the measurement radiation is monitored continuously and the light source is regulated (Fig. 2, 10-11; Figs. and [0070-0073] teaches the measurement is continuous and real time. “.. The integrated value calculated by the integrating circuit 44 is sent to the CPU 3 in the computer 2 via the control unit 54 as a detected integrated value … laser beam irradiating the specimen A is displayed on the display of the display device 6 in real time (step SA6 in FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing in that the actual value of the energy parameter of the measurement radiation is monitored continuously and the light source is regulated as taught by Hattori for the predictable result of continuously controlling of the laser beam irradiating the specimen as taught by Hattori in paragraphs [0071-0073].
Regarding claim 8, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that an area of a spot of the measurement radiation is determined and the relationship is corrected with regards to an effective aperture of the objective and/or the area (… evaluation can take place over the entire image or, for example, also by quadrant or sector by comparing sectors or quadrants with one another… [0025]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include an area of a spot of the measurement radiation is determined and the relationship is corrected with regards to an effective aperture of the objective and/or the area as taught by Hattori for the predictable result of shortening of the measuring process or to an improvement in the
measuring accuracy as taught by Hattori in paragraphs [0025].
Regarding claim 9, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that an electronic image of the object is generated, wherein an exposure time is synchronized with an exposure time of the process of measuring the actual value (“… condition-setting panel is also provided with an irradiation-time input box for inputting an irradiation time per pixel …”, [0091-0092]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing that an electronic image of the object is generated, wherein an exposure time is synchronized with an exposure time of the process of measuring the actual value as taught by Hattori for the predictable result of inputting an irradiation time per pixel. as taught by Hattori in paragraphs [0091-0092].
Regarding claim 10, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a shutter is provided between the objective and a beam splitter device that couples out the measurement radiation, and the shutter is opened if the actual value corresponds to the setpoint value within the tolerance range (Fig. 11 shows dichroic mirror 24 characteristics such that it transmits light having a wavelength equal to or greater than that of the laser beam from the image-acquisition optical system 10 and reflects the wavelength of the laser beam from the stimulus optical system 20, i.e. it blocks selected wavelengths, [0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include a shutter to provide between the objective and a beam splitter device as taught by Hattori for the predictable result of selecting beam wavelength for image-acquisition optical system.
Regarding claim 11, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, characterized in that a temporal profile of the setpoint value and/or of the actual value of a value derived therefrom is stored (“a storage unit for storing a target integrated value of an irradiation level of the stimulus laser beam”, [0016] and “The characteristic of the beamsplitter 41 may be stored in the light-intensity correction circuit 43 in advance, or it may be stored in a recording device in the computer”, [0072]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to include system for characterizing the temporal profile of the setpoint value and/or of the actual value of a value derived therefrom is stored as taught by Hattori for the predictable result of sending the light-intensity correction circuit via the control unit for controlling of the laser beam as taught by Hattori in paragraphs [0071-0073].
Regarding claim 12, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Hattori further teaches the method, wherein the microscope is configured to perform reflected light microscopy and further comprising performing the reflected light microscopy (The present invention relates to a scanning-laser microscope apparatus which detects transmitted light or reflected from a specimen or fluorescence generated in the specimen when the specimen is scanned with a laser beam, and more particularly, to a light-amount detection unit for detecting the amount of light applied to a specimen for optical stimulation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang to perform reflected light microscopy and further comprising performing the reflected light microscopy as taught by Hattori for the predictable result of using as a scanning microscope which detects reflected light from a specimen when the specimen is scanned with a laser beam, as Hattori teaches in paragraphs [0002].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang et al. in view of Hattori as applied to claim 1 and further in view of Weiss et al (US 2012/0086795).
Regarding claim 6, the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1 is rejected (see above).
Wolfgang in view of Hattori teaches the method for controlling or regulating a light source of a microscope for illuminating an object with illumination radiation according to claim 1.
Wolfgang in view of Hattori doesn’t explicitly teach the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective.
Wolfgang and Weiss are related as microscope apparatus.
Weiss teaches the method as claimed, characterized in that the measurement radiation is guided through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective (Fig. 1 shows objective 31, stop 12; “aperture stop 12 converts illumination beam 15' to an illumination beam 15”, radiation is guided through a monitoring aperture 9 to move through the region defined by fixed aperture stop 12, wherein an opening 9 of the monitoring stop 12 is set in such a way that it corresponds to an effective aperture of the objective 31, [0054-0059]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wolfgang in view of Hattori to include a monitoring stop to guide through a monitoring stop, wherein an opening of the monitoring stop is set in such a way that it corresponds to an effective aperture of the objective as taught by Weiss for the predictable result of generating an illumination beam path that extends off-center from the optical axis for oblique incident illumination for surface relief observation [0005].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872